PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wyland, Douglas, J.
Application No. 15/752,657
Filed: 14 Feb 2018
For: Device, Kit and Surgical Method Including Sleeve

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed February 25, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Final Office Action mailed July 29, 2020, which set a period for reply of three (3) months.  An extension of time of three (3) months under the provisions of 37 CFR 1.136(a) was obtained on January 29, 2021, including a request for continued examination (RCE) under 37 CFR 1.114.  The request for continued examination (RCE) did not comply with the requirements of 37 U.S.C. 371(c), because continued examination under 37 CFR 1.114 does not apply in a national stage application under 35 U.S.C. 371 unless the requirements of 37 U.S.C. 371(c) have been complied with, including the requirement for the inventor’s oath or declaration (35 U.S.C. 371(c)(4)).  Accordingly, the application became abandoned on January 30, 2021.  A Notice of Abandonment was mailed on February 25, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a signed declaration, a request for continued examination and response, (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application file is being forwarded to the Technology Center Group Art Unit 3774 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-7560.  


/JASON C OLSON/Petitions Examiner, OPET